           CASE 0:20-cr-00238-PJS-LIB Doc. 68 Filed 09/01/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    UNITED STATES OF AMERICA,                      Case No. 20‐CR‐0238(1) (PJS/LIB)

                       Plaintiff,

    v.                                                          ORDER

    GREGORY WAYNE PARKHURST, JR.,

                       Defendant.

         Evan B. Gilead, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

         Sarah R. Weinman, OFFICE OF THE FEDERAL DEFENDER, for
         defendant.

         Defendant Gregory Parkhurst, Jr., is charged with one count of assault with a

dangerous weapon within the boundaries of the Red Lake Indian Reservation in

violation of 18 U.S.C. §§ 113(a)(3), 1151, and 1152. This matter is before the Court on

Parkhurst’s objection to Magistrate Judge Leo I. Brisbois’s July 19, 2021, Report and

Recommendation (“R&R”). Judge Brisbois recommends denying Parkhurst’s motions

to suppress statements that Parkhurst made to law enforcement and evidence obtained

through execution of a warrant to search Parkhurst’s Facebook account.

`        The Court has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R.

Crim. P. 59(b)(3). Based on that review, the Court overrules Parkhurst’s objection,

adopts the R&R, and denies the motions to suppress.
        CASE 0:20-cr-00238-PJS-LIB Doc. 68 Filed 09/01/21 Page 2 of 2




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES defendant’s objection [ECF No. 62] and ADOPTS the R&R [ECF

No. 59]. IT IS HEREBY ORDERED THAT defendant’s motions to suppress [ECF

Nos. 25–26] are DENIED.


 Dated: September 1, 2021                    s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -2-
